Citation Nr: 0834259	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.   He was awarded the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The September 2005 rating decision granted service connection 
for PTSD and assigned a 30 percent initial rating, effective 
from May 2, 2005.  The September 2005 rating decision also 
denied entitlement to TDIU.  Thereafter, a January 2007 
rating decision increased the initial rating for PTSD from 30 
percent to 50 percent, retroactively effective from May 2, 
2005.

The veteran testified before a Decision Review Officer at a 
January 2007 hearing at the RO.  The veteran also testified 
before the undersigned at an October 2007 videoconference 
hearing.  Transcripts of each hearing have been associated 
with the file.

Further, at the October 2007 Board videoconference hearing, 
the veteran's representative appears to be making a claim of 
entitlement to service connection for heart palpitations on a 
secondary basis (See Board videoconference transcript at 3.)  
The Board refers this issue back to the RO for appropriate 
action.

The record reflects that the Board received new evidence from 
the veteran in December 2007 that was associated with the 
claims folder after the issuance of the September 2007 
supplemental statement of the case.  As such, the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  However, the Board observes 
that the record contains a statement, signed and dated by the 
veteran in November 2007, waiving RO consideration of the 
additional evidence.  In light of this waiver, the Board will 
consider the aforementioned evidence and proceed to 
adjudicate the claim. 


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of depression, nightmares, hyperstartle response, 
hypervigilence, intrusive thoughts, impaired impulse control, 
and difficulty establishing and maintaining effective work 
and social relationships, with a Global Assessment of 
Functioning score indicating moderate symptoms upon VA 
examination.

2.  The veteran is service-connected for the following:  
PTSD, rated as 30 percent disabling; diabetes mellitus, type 
II, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; scar, fourth finger, right hand (from 
shell fragment wound), rated as noncompensable; and right ear 
hearing loss, rated as noncompensable; with a combined 
evaluation of 50 percent from May 2, 2005, and 60 percent 
from February 14, 2006.  

3.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and his service-
connected disabilities do not preclude employment consistent 
with the veteran's education and occupational experience at 
any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16-4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the September 2005 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the mental disorder 
(PTSD) at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

With regard to the TDIU claim, VA issued a notice letters to 
the veteran dated in May 2005, March 2006, and April 2007.  
These letters informed the veteran of what evidence was 
required to substantiate his claim for TDIU and of his and 
VA's respective duties for obtaining evidence.  The March 
2006 and April 2007 letters informed the veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
TDIU claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the TDIU claim was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided to the veteran in September 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Board videoconference hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The veteran was afforded VA PTSD and 
general medical examinations in August 2005.

The Board notes that the report of VA PTSD examination, dated 
in August 2005 reflects that the claims file was not present 
at the time of interview by the VA examiner.  The VA examiner 
did note that computerized data had been reviewed.  The Board 
notes that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

I.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depressive disorder, not otherwise 
specified.  See, e.g., VA psychiatric medication treatment 
report, dated in October 2006.  However, most of the medical 
records have not specifically indicated what symptoms are 
attributable only to these nonservice-connected disabilities.  
Thus, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. §  3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition). 

As noted above, the September 2005 rating decision on appeal 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective May 2, 2005.  Thereafter, a Decision 
Review Officer Decision, dated in January 2007, increased the 
evaluation for the veteran's service-connected PTSD to 50 
percent, also effective May 2, 2005.  The veteran contends 
that his PTSD symptoms warrant a higher evaluation.

Throughout the rating period on appeal, the veteran has been 
assigned a 50 percent rating under Diagnostic Code 9411, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to achieve the next-higher 70 percent rating under 
Diagnostic Code 9411, the evidence must show symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
occupation and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to the DSM-IV, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the rating period on appeal the veteran has not 
manifested symptoms of PTSD that more nearly approximate the 
criteria for a higher 70 percent rating, as will be discussed 
below.  

The veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities.  Regarding his speech and spatial orientation, 
upon VA examination in August 2005, his speech was noted to 
be at a normal tone and volume.  See also VA psychiatric 
assessment report, dated in June 2005 (noting the veteran's 
speech to be within normal limits); VA psychiatric medication 
treatment report, dated in January 2007 (noting regular rate 
and volume).  Treatment records and examination reports of 
record note the veteran has been oriented to person, place, 
and time.  See, e.g., Report of August 2005 VA examination 
(noting that the veteran was oriented times three).  Further, 
a VA psychiatric medication report, dated in January 2007, 
noted that the veteran seemed reliable and had good eye 
contact.  

The evidence also does not show that the veteran neglects his 
personal appearance or hygiene.  During VA examinations and 
VA mental health treatment, throughout the rating period on 
appeal, the veteran has been described as casually dressed 
and neatly groomed.  See Report of August 2005 VA PTSD 
examination; see also October 2006 VA psychiatric medication 
treatment report.

The record does not reflect that the veteran has suicidal 
ideation.  The report of the August 2005 VA examination 
reflects that he denied suicidal/homicidal ideation as well 
as delusion paranoia, and auditory/visual hallucinations.  
See also December 2006 VA psychiatric medication treatment 
report (indicating no suicidal ideation).  There is also no 
evidence of record that the veteran experiences near-
continuous panic.  Indeed, a June 2007 VA psychiatric 
medication treatment report reflects that the veteran did not 
report panic.  

The evidence does show the veteran has been depressed 
throughout the appeal period; however, it does not show that 
this depression has affected his ability to function 
independently, appropriately, and effectively.  As noted 
above, the Board acknowledges that the veteran has an Axis I 
diagnosis of depression.  VA treatment reports of record 
reflect that the veteran's mood has been described as 
dysphoric and dysthymic.  Additionally, the August 2005 VA 
examiner noted that the veteran had a restricted affect upon 
mental status examination.  A September 2006 VA psychiatric 
treatment report reveals a recent stressor includes the death 
of his mother in June 2006 and that he had been her 
caregiver.   The Board finds the veteran's symptoms of 
depression are more characteristic of those contemplated by 
the criteria for the currently assigned 50 percent rating, in 
that they show a restricted affect and disturbances of 
motivation and mood as noted by the VA treatment reports of 
record.

Regarding the veteran's ability to adapt to stressful 
circumstances, a symptom affidavit by the veteran, dated in 
October 2005, reveals that the veteran is very suspicious of 
people and that he will not eat out unless it is at a local 
Burger King, which is familiar with.  When he does eat out, 
the veteran reported that he sits in a position so that he 
can see as many people as possible.  He also specifically 
noted that it is difficult for him to adapt to any stressful 
circumstances so he avoids stress at all costs.  

The veteran has difficulty establishing and maintaining 
effective work and social relationships, but remains able to 
maintain and establish these relationships.  The veteran 
testified that he has been married to his second wife for 26 
years.  (See Board videoconference hearing transcript "Tr." 
at 15.)  In the October 2005 affidavit, the veteran stated 
that his marriage has become rockier, but he did not indicate 
that they have broken apart.  He testified that he does not 
feel secure in his marriage and the problems seem to be 
economical.  (Board Tr. at 15-16.)  The veteran stated in the 
October 2005 affidavit that he only has two people in his 
life that he would turn his "life's savings over to and 
would feel confident . . . that everything would still be 
intact."  In the August 2005 VA examination report, it was 
noted the veteran is retired from his job at Ford Company in 
1998 and has not been working in the last 7 years.  A lay 
statement from a former coworker of the veteran, dated in 
November 2007, stated that he had to calm the veteran down at 
work so the veteran would not physically harm a supervisor.  
This statement also reflects that the former coworker 
observed that the veteran did not associate with other 
coworkers.  The record also reflects that the veteran has two 
children from his first marriage and two more children from 
his second marriage.  See Report of August 2005 VA 
examination.  As an example of his difficulty establishing or 
maintaining relationships, the veteran reported an incident 
with his step-granddaughter.  (Board Tr. at 11.)  The veteran 
testified at the January 2007 DRO hearing that he would 
rather be around animals than people and that "I'm my best 
friend."  (DRO hearing Tr. at 7.)   While these symptoms 
reflect some difficulty establishing and maintaining 
effective relationships, the fact that he maintains social 
interaction with at least 2 others and has been active in his 
relationship with his wife shows that he does not have an 
inability to establish and maintain effective relationships.

The veteran has reported impaired impulse control with 
unprovoked irritability and violence.  The veteran testified 
that he is "real touchy" and "pretty easily set off."  
(DRO Tr. at 9.)  As an illustration, the veteran described an 
incident where he confronted another driver.  (Id.) 

The Board also acknowledges the veteran's complaints of 
frequent anxiety attacks, flashbacks, depression with crying 
spells, nightmares, hyperstartle response, and hyperarousal.  
See Symptom Affidavit, dated in October 2005; see also 
Statement by the veteran's spouse, dated in October 
2005(reiterating the symptoms described by the veteran in his 
affidavit); Statement by veteran's daughter, dated in October 
2005 (indicating that the her parent have had trouble being 
civil to one another and noting that the veteran has short-
term memory problems and no close friends).  However, Board 
finds that these PTSD symptoms have already been contemplated 
by the current 50 percent evaluation.

While the above noted evidence has shown the veteran has had 
impaired impulse control with periods of irritability and 
some difficulty adapting to stressful circumstances, the 
manifestations of these symptoms have not caused him 
substantial impairment in work, family relations, judgment, 
thinking, or mood that would warrant a higher 70 percent 
rating at any time during the appeal period.  Indeed, the 
report of the August 2005 VA examination reflects that the 
veteran had fair insight and judgment with recent and remote 
memory also intact.  The Board acknowledges that the 
veteran's PTSD symptoms can cause him occupational 
difficulty, such as getting along with people because of his 
irritability.  Based on all of the foregoing, the Board finds 
that the veteran's overall disability picture most nearly 
approximates the criteria for the veteran's current 50 
percent rating.  

In determining that the veteran's PTSD is appropriately 
reflected by the current 50 percent evaluation, the Board 
further relies on the GAF scores of 50 and 55, provided upon 
VA examinations in August 2005 and after a mental status 
examination in September 2006, respectively.  The 2005 VA 
examiner commented that the veteran's PTSD symptoms are 
moderately affecting his functioning.  The Board acknowledges 
that GAF score of 47 as recorded in a June 2005 VA mental 
status examination.  In this regard, the Board does not find 
the GAF score of 47 to be probative as it was not consistent 
with the evidence obtained at this psychiatric assessment.  
In this regard, the June 2005 VA psychiatric assessment 
report notes that the veteran retired after 30 years with 
Ford Motor Company and reflects "na [not applicable]" as 
responses to questions concerning the veteran's potential for 
vocational rehabilitation and why he was no longer employed.  
It was also noted that the veteran had been married 25 years, 
and that he was close to his siblings.  He reported having 
intrusive memories, that his mood was anxious and depressed, 
and that his affect was troubled.  However, his speech was 
normal, his thought content was relevant, and his thought 
processes were logical and sequential.  His memory was 
grossly intact, and he had good judgment, insight and 
reliability.  He was self-motivated in seeking treatment.  It 
was further noted that the veteran's wife and children give 
him strength and hope.  The Board finds that the author of 
the June 2005 VA psychiatric assessment report did not 
reconcile the discrepancy between the evidence outlined above 
regarding the status of the veteran's occupational and social 
impairment and the assigning of the GAF score of 47 (Axis V).  
The Board also notes that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this 
case, the Board finds the veteran's PTSD symptoms have been 
taken into consideration by the 50 percent rating assigned 
throughout the appeal period.  In sum, the Board finds that 
the GAF scores of 50 and 55 to be probative and more 
consistent with competent clinical evidence of record 
providing a better overall picture of the veteran's PTSD 
disability than the GAF score of 47, recorded in June 2005.

The Board acknowledges the veteran's testimony at the October 
2007 videoconference that his PTSD symptoms have gotten 
worse.  However, the Board has reviewed the most recent 
treatment reports of record and such do not reflect an 
increase in the veteran's PTSD symptoms as noted upon VA 
examination in August 2005.  

In conclusion, the Board concludes that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 70 percent evaluation.  The Board also notes that 
there is no indication that the manifestations of the 
veteran's service-connected disability warrant a rating 
greater than 50 percent at any time since the veteran filed 
his claim.  Accordingly, a "staged rating" is not 
warranted.  Fenderson, 12 Vet. App. at 126.  Consequently, 
the Board finds that the currently assigned 50 percent 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  The record 
reflects that the veteran's TDIU claim in the form of a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by the RO 
in May 2005.  For the reasons that follow, the Board 
concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran is service-connected for PTSD, 
rated as 30 percent disabling; diabetes mellitus, type II, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; scar, fourth finger, right hand (from shell 
fragment wound), rated as noncompensable; and right ear 
hearing loss, rated as noncompensable; with a combined 
evaluation of 50 percent from May 2, 2005, and 60 percent 
from February 14, 2006.  Thus, the veteran does not meet the 
schedular criteria listed in 38 C.F.R. § 4.16(a) at any time 
during the rating period on appeal.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Here, the evidence of record does not show that the veteran's 
service-connected disabilities have been shown to preclude 
employment consistent with his education and occupational 
experience.  The veteran completed and dated a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, in April 2005.  The veteran indicated 
that he lasted worked full-time in 1998 for Ford Motor 
Company after beginning employment there in 1968.  The 
veteran has indicated throughout the appeal reason that his 
employment ended was retirement.  See, e.g., Report of August 
2005 VA examination.  The veteran also indicated that he had 
completed grade 7 and received a GED.  

Regarding the veteran's diabetes mellitus, type II, evidence 
of record indicates that he has been placed on Metformin and 
amitryptalline for this disability.  The June 2007 rating 
decision also indicates that the veteran is on a restricted 
diet.  Regarding the veteran's service-connected tinnitus, 
the Board notes that he is currently receiving the maximum 
schedular rating of 10 percent for recurrent tinnitus.  In 
this regard, the veteran reported constant bilateral tinnitus 
at a July 2006 VA audio examination.  With regarding the 
veteran's service-connected right ear hearing loss 
disability, the July 2006 VA audio examiner noted that he had 
right, sensorineural hearing loss with the degree of loss 
ranging from mild to moderate.  It was also noted that the 
veteran had asymmetric hearing loss from 3,000-6,000 Hertz.  
With respect to the veteran's service-connected scar on the 
4th right finger, an X-ray report, dated in April 1986, 
reveals that two views of the right hand were normal.  A more 
recent report of VA general examination, dated in August 
2005, notes that the veteran's extremities showed no 
clubbing, cyanosis or edema.  The July 2006 VA audio examiner 
and the August 2005 VA general examiner did not opine as the 
effects these service-connected disabilities have on the 
veteran's ability to secure or follow a substantially gainful 
occupation. 

Regarding the veteran's service-connected PTSD, the Board 
refers to the above discussion (in Part I of this decision) 
concerning the status of this disability.

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contentions that he cannot work due to his service-connected 
disabilities.  The Board notes that the veteran and other lay 
persons are competent to make factual observations, but 
specialized training and knowledge are necessary to make 
competent medical conclusions.  As such, the veteran's 
contentions are at odds with the objective medical evidence 
of record that shows that the veteran has no exceptional or 
unusual factor associated with his service-connected 
disabilities that render the regular schedular standards 
impracticable.  Further, there is no competent clinical 
opinion of record indicating that the veteran cannot follow a 
substantially gainful occupation due to his service-connected 
disabilities.  In sum, the Board places less weight or 
probative value on the veteran's statements concerning the 
effect the symptoms of his service-connected disabilities 
have on his ability to secure and maintain gainful employment 
than it does on the objective medical reports.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 60 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant entitlement to a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


